

115 HJ 80 IH: Providing for the appointment of Roger W. Ferguson as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 80IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Sam Johnson of Texas (for himself, Mr. Cole, and Ms. Matsui) submitted the following joint resolution; which was referred to the Committee on House AdministrationJOINT RESOLUTIONProviding for the appointment of Roger W. Ferguson as a citizen regent of the Board of Regents of
			 the Smithsonian Institution.
	
 That, in accordance with section 5581 of the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of Robert P. Kogod of the District of Columbia on May 5, 2017, is filled by the appointment of Roger W. Ferguson of the District of Columbia. The appointment is for a term of 6 years, beginning on May 6, 2017, or the date of the enactment of this joint resolution, whichever occurs later.
		